Citation Nr: 1815349	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bruxism, claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and due to Agent Orange exposure. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLE), to include as due to Agent Orange exposure. 

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (BUE), to include as due to Agent Orange exposure. 

7.  Entitlement to an increased rating for service-connected PTSD, currently evaluated as 30 percent disabling.
8.  Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease (CAD). 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

10.  Entitlement to an effective date earlier than January 2, 2009 for the grant of service connection for CAD. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968.  He served in the Republic of Vietnam from April 8, 1967 to March 29, 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in part, denied service connection for peripheral neuropathy of the BLE and BUE, each to include as secondary to Agent Orange exposure.  The RO also granted service connection for CAD; an initial 10 percent disability rating was assigned, effective January 2, 2009--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed this rating action and the determination therein to the Board.  Jurisdiction of the appeal currently resides with the Montgomery, Alabama RO. 

This appeal also stems from April and November 2011 rating actions issued by the Montgomery, Alabama RO.  By the April 2011 rating action, the RO continued a 30 percent disability rating for PTSD; denied service connection for bruxism and erectile dysfunction; and, denied entitlement to a TDIU rating.  In the November 2011 rating action, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed these rating actions and the determinations therein to the Board. 

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Board notes that the RO has characterized these claims as one based on the receipt of new and material evidence.  As noted above, by the appealed November 2011 rating action, the RO denied service connection for hearing loss and tinnitus.  The Veteran submitted a timely notice of disagreement (NOD) later that month.  The RO issued a Statement of the Case addressing these issues in December 2015.  The Veteran's timely Substantive Appeal was received in January 2016.  Thus, the Board will consider the issues of entitlement to service connection for hearing loss and tinnitus on a de novo basis and new and material evidence is not required.

In February 2017, the Veteran testified before the undersigned at a video conference hearing conducted via the above Montgomery, Alabama RO.  A copy of the hearing transcript has been associated with the record.

In an April 2013 Supplemental Claim, the Veteran raised the issue of entitlement to service connection for depression as secondary to PTSD.  As this issue has been raised but has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for erectile dysfunction and for peripheral neuropathy, claims for increased ratings for PTSD and CAD, entitlement to an earlier effective date, and for entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, bilateral hearing loss and tinnitus had their onset during combat service in the Republic of Vietnam (RVN).

2.  The Veteran's bruxism is the result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for service connection for bruxism as secondary to the service-connected PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


II. Merits Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

	A.  Hearing loss and tinnitus

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although Section 3.385 prohibits an award of service connection where audiometric test scores are within established limits, it does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that his bilateral hearing loss and tinnitus are the result of having been exposed to acoustic trauma while serving in a supply unit during the Tet Offensive in the RVN.  

The Veteran's personnel records confirm that he served as a supply clerk with the 507th Engineering Detachment in the RVN from April 8, 1967 to March 29, 1968.  He participated in the Vietnam Counteroffensive Phases II and III.  In a June 2013 submission and at the 2017 hearing, the Veteran stated that he did not have any post-service occupational noise exposure because he was required to wear hearing protection.  He denied any recreational noise exposure. 

Regarding evidence of a current disability, a November 2011 VA examination provided a diagnosis of sensorineural hearing loss in both ears.  See 38 C.F.R. § 3.385.  This examination report also reflects that the Veteran has been diagnosed as having tinnitus.  Thus, Shedden element number one has been met.

Concerning evidence of in-service disease or injury, the Veteran has maintained in testimony before the undersigned, written statements, and during the November 2011 VA audio examination, that his bilateral hearing loss is the result of having been exposed to acoustic trauma while serving in a supply unit during the Tet Offensive in the RVN.  As noted above, the Veteran's personnel records confirm that he served as a supply clerk with the 507th Engineering Detachment in the RVN from April 8, 1967 to March 29, 1968.  He participated in the Vietnam Counteroffensive Phases II and III.  Accordingly, the Board finds that he served in combat and had likely noise exposure, as such is consistent with the circumstances, conditions and hardships of his Vietnam service.  38 U.S.C. § 1154(b).  Accordingly, Shedden element two is met.

The remaining issue, therefore, is whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure.  The Veteran's service treatment records indicate that audiometric testing was conducted at enlistment in September 1966.  Prior to January 1, 1967, audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels (db) to the recorded data as follows: 500 Hertz (15 db); 1000 (10 db); 2000 (10db); 3000 (10 db); and, 4000 (5 db).

Assuming the September 1966 audiogram used the ASA instead of ISO standard, the results of the Veteran's examination have been adjusted to ISO units as shown below.


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
15
15
10

LEFT
15
10
15
15
10


These results do not indicate the Veteran had hearing loss in either ear for VA purposes prior to service entrance in August 1965.  38 C.F.R. § 3.385; McKinney v. McDonald, 28 Vet. App. 15 (2016).

The Veteran had a separation audiological evaluation in September 1968, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards relying on the unit measurements most favorable to the Veteran's appeal.  The ASA units are listed in parentheses in the graph below (testing was not performed at 3000 decibels).


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15 (30)
15 (25)
15 (25)

15 (20)

LEFT
15 (30)
15 (25)
15 (25)

15 (20)


Thus, according to Hensley, the Veteran had some degree of hearing loss in both ears as he had 30 and 25 decibel loss at 500 and 2000 Hertz, respectively, under the ASA standards.  The demonstrated bilateral hearing loss at 500 and 2000 Hertz is not a "defect."  The term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  McKinney, 28 Vet. App. 15.

Hence, the crux of the Veteran's claims for service connection for bilateral hearing loss and tinnitus hinges on whether there is a medically sound basis to attribute the post-service findings of these disabilities to his confirmed in-service acoustic trauma.  Hensley, 5 Vet. App at 159.  

An April 2011 private audiology report was submitted.  It was noted that the Veteran served two years in the Army, including in Vietnam, and that he worked for 20 years in a paper mill post-service.  PN, an audiologist, opined that the Veteran's hearing loss and tinnitus were more likely than not related to his military noise exposure.  

A November 2011 VA audiology examination was conducted.  The Veteran reported onset of tinnitus about 10 years prior.   The VA audiologist concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his period of military service.  The VA examiner reasoned that the Veteran had normal hearing sensitivity at service entrance and separation in September 1966 and September 1968, respectively, without significant change in thresholds evidenced for either ear.  The VA examiner referenced the findings of The Institute of Medicine's Report on noise exposure in the military that e noise-inducted hearing loss (NIHL) occurred immediately and that there was  no scientific support for delayed onset NIHL weeks months or years after the exposure event.  The VA examiner further concluded that the Veteran was exposed to significant noise in his occupation which "may have contributed to" his impaired hearing.  Regarding the Veteran's tinnitus, the VA examiner reasoned that the Veteran's reported onset of tinnitus was not relevant in time to service.  The VA examiner stated that the Veteran had normal hearing sensitivity evidenced throughout service with no change in thresholds for either ear and if there was no hearing loss or change, that the cause of the tinnitus probably lied elsewhere or more likely could not be determined to a reasonable degree of certainty based on the evidence. 

The Board finds that the November 2011 VA opinion to be of reduced probative value in evaluating the claims for service connection for hearing loss and tinnitus because it is based on an inaccurate premise, namely that he did not have diminished hearing during service.  As noted previously herein, the Board has conceded that the Veteran experienced some degree of hearing loss in both ears as he had 30 and 25 decibel loss at 500 and 2000 Hertz, respectively, under the ASA standards at service separation in September 1968.  Although the private opinion did not provide a detailed supporting rationale, the examiner did rely on an accurate medical history; accordingly, the Board assigns significant probative value to this opinion.  Resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.

      B.  Bruxism

The Veteran seeks service connection for bruxism.  He contends that his bruxism, i.e., grinding of teeth, is secondary to his service-connected PTSD.  (T. at pg. 3).  He stated that this dentist told him it may be related.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In support of the claim, the Veteran has provided testimony before the undersigned that he grinds his teeth as a result of his service-connected PTSD.  (T. at pg. 3).  

In a February 2017 statement, the Veteran's sister stated that he noticed her brother grinding his teeth when he came home from Vietnam.  

In a February 2017 submission, a VA clinician stated that the Veteran was a patient for PTSD.  The clinician noted that the Veteran reported teeth grinding of many years.  The clinician noted that research shows significant erosion of tooth enamel among PTSD patients over control patients.  In another February 2017 submission, Dr. BR, a VA physician, noted that the Veteran had bruxism and that in his opinion, it was linked to PTSD.  The physician noted a 2001 VA study noting significant erosion of tooth surfaces among PTSD patients.  

There are no negative opinions of record.  Accordingly, the Board finds that service-connection for bruxism is warranted as secondary to his service-connected PTSD.  See 38 U.S.C § 5107; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for bruxism, as secondary to the service-connected PTSD, is granted. 


REMAND

The Board finds that prior to further appellate review of the remaining claims on appeal, additional substantive and procedural development is required.  

Regarding all claims on appeal, remand is required as it was requested by the Veteran.  After issuance of a December 2015 Statement of the Case and July and August 2016 Supplemental Statements of the Case (SSOC), wherein the RO addressed all of the issues on appeal and prior to the appeal's certification to the Board in October 2016, VA received additional private and VA medical opinions and statements, prepared by the Veteran's union supervisor and sister, in support of his appeal.  In a November 2017 statement to VA, the Veteran indicated that he did not wish to waive initial RO consideration of this evidence and requested that his appeal be returned to the Agency of Original Jurisdiction to have it review the evidence in an SSOC.  Thus, the remaining issues are remanded to the RO, in part, to have the AOJ issue an SSOC that addresses all evidence received since issuance of its August 2016 SSOC, as discussed by the Board in the remand following the decision below.  38 C.F.R. 
§ 20.1304 (2017).  

Also regarding all claims on appeal, remand is required in order to obtain additional VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017).  This includes making as many requests as are necessary to obtain relevant VA medical records.  38 C.F.R. § 3.159(c)(2).  In a February 2017 statement, the Veteran's treating clinician at the Shoals VA Community Based Outpatient Clinic (CBOC) indicated that the Veteran had continued to seek treatment at that facility for his PTSD.  The Veteran's available records from this VA facility are incomplete.  The claims file contains records from the above-cited VA CBOC dated through October 2015.  Accordingly, the AOJ should obtain all pertinent treatment records from the above-cited VA CBOC dated from October 2015 to the present.

Regarding the claims for service connection for peripheral neuropathy of the BLE and BUE, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, a February 2017 statement a medical practitioner notes a diagnosis of neuropathy.   The Veteran's DD-214 shows that he served in the RVN during active duty service, he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 U.S.C. § 1116 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  That February 2017 statement from a medical practitioner indicates that the Veteran has neuropathy that may be related to exposure to Agent Orange.  Although that statement is speculative, this indicates a relationship between a current disability and active service.  Accordingly, remand is required for a VA examination.

Regarding the claim for service connection for erectile dysfunction, remand is required for an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Private medical records note a diagnosis of erectile dysfunction.  The Veteran's DD-214 shows that he served in the RVN during active duty service, he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran is also service-connected for hypertension.  In a February 2017 statement, a physician opined that it was as likely as not that the Veteran's erectile dysfunction was caused by his high blood pressure.  In an August 2016 report, a physician noted chronic erectile dysfunction and that he had been exposed to Agent Orange in Vietnam.  The physician assessed "Erectile dysfunction due to classified diseases elsewhere."  As the 2017 statement was provided without rationale and the 2016 opinion is unclear, remand is required to obtain a VA examination.  

Regarding the increased evaluation claims, while on remand, current evaluations should be conducted.  

Regarding the claim for entitlement to TDIU, remand is required as this issue is inextricably intertwined with the issues remanded herein.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (noting that remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Additionally, the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Shoals Area (Florence) CBOC in Sheffield, Alabama and any other relevant VA treatment center, and obtain all outstanding treatment records of the Veteran, dated from October 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any nature and etiology of any current neurological disorder of the upper and lower extremities.  The examiner must review the entire claims file.  Such review should be noted in the examination report.   An explanation for all opinions expressed must be provided.

First, the examiner must identify/diagnose any neurological disorder of the upper and lower extremities, to include peripheral neuropathy, that presently exists or that has existed during pendency of the appeal.  The affected the nerve group(s) must also be identified. 
 
Second, with respect to each nerve group disorder, the examiner must indicate whether it is at least as likely as not (50 percent probability or more) that the disorder (neuropathy) had its onset in service or is otherwise related to service, including the Veteran's presumed herbicide exposure.  Additionally, the examiner should opine whether the Veteran's peripheral neuropathy become manifest to a degree of 10 percent or more within one year after the Veteran's last in-service herbicide exposure.
 
The examiner is hereby advised that the Veteran is presumed to have been exposed to Agent Orange during his verified service in the Republic of Vietnam. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction had its onset in, or is otherwise related to, active service, to include in-service exposure to Agent Orange despite not being listed among the presumptive conditions related to herbicide exposure.  The examiner must address the August 2016 report, wherein a physician assessed that the Veteran's erectile dysfunction was due to diseases classified elsewhere, notably his previous recitation of the Veteran's exposure to Agent Orange in Vietnam.

Second, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's service-connected hypertension.  The examiner must address the February 2017 report, wherein a physician opined that it was as likely as not that the Veteran's erectile dysfunction had been caused by his high blood pressure. 

The examiner is hereby advised that the Veteran is presumed to have been exposed to Agent Orange during his verified service in the Republic of Vietnam. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The appropriate Disability Benefits Questionnaire (DBQ) must be utilized.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected CAD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The appropriate DBQ must be utilized.

7.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must review and comment on the following; VA examinations; VA medical records; private medical records; and lay statements.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran is service-connected for the following:  PTSD; CAD; hypertension; hearing loss; tinnitus; and bruxism.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  After undertaking any additional development deemed appropriate and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case that addresses all evidence received since issuance of an August 2016 SSOC.  The Veteran and his representative should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


